 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

JACKIE DELMAS MASON,
Plaintiff,

Ve Case Number: 2:19-cv-01103-PP

CLOVER ET AL
Defendant.

 

MOTION FOR EMERGENCY COURT ACTION

 

HERE COMETH: Jackie D. Mason plaintiff pro se in the above-en-
titled case, moving this Court to immediately act in the above-~en-
titled Case and issue an order too Waupun Correctional Institution
to [immediately cease] the burning of paper, plastics, and card
board on the prison grounds.

The plaintiff offers the following in support:

Between August 30, 2019, and September 1, 2019, toxic exhaust fumes
flowed into the Northwest cellhall living area of the prison that
were so strong that they caused the plaintiff severe head pains,

to be sick to his stomach, to have chest pain, and eyes to burn and

erust over.

The plaintiff has filed numerous inmate complaints and also filed

the above-entitled legal action, but, Waupun Correctional Institution
are explicitly refusing to stop the poisoning of the plaintiff, and
all others residing in the prison.

Under Wisconsin law Stats. §§ 302.08, and 940.29, it is a class I

felony for prisoners to be mistreated by prison officials. Further,
th

the 8

al punishment of prisoners.

Amendment of the U.S. Constitution prohibits cruel and unusu-

Case 2:19-cv-01103-PP Filed 09/03/19 Page 1of2 Document 8
 

The plaintiff reasonably believes he has been harmed by inhaling
the toxic fumes polluting the air in the prison and to continue
so will bring about irreparable harm to him and lead to premature

death,

The plaintiff further believes if an investigation is done it will
substantiate there is a higher incident of respiratory ailment in

Waupun Correctional Inst. prisoners than the population at large.

The plaintiff asserts there is no, nor can it be a penological
reason to justify forcing prisoners to breath the toxic air that
prisoners in this prison are forced to breath. Just the prison
officials total disregard for the prison population, and their
deliberate indifference to their health needs.

CONCLUSION

The plaintiff realizes this case has not been screened, but, moves
this Court to act [immediately] to stop the illegal actions of the
Waupun Correctional Inst. staff. As the damage being done is not
reversable. The plaintiff therefore prays this Court will promptly
order WCI to stop burning toxic materials on prison grounds whereby
those toxic emissions from the burning thereof flow into the prison

living areas.

Dated September 1, 2019

ackie D. Mason

aupun Correctional Institution
PO Box 351

Waupun,WI 53963

Case 2:19-cv-01103-PP Filed 09/03/19 Page 2o0f2 Document 8
